Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
A requirement for restriction/election was proposed pertaining to claims 1-14 filed on November 2, 2021 as to a Species A (shown in Figures 1-5 and corresponding to paragraphs 14-70 in the Specification and Claims 2-5 and 9-12) or a Species B (shown in Figures 6-7 and corresponding to paragraphs 71-109 in the Specification and Claims 6-7 and 13-14), and where claims 1 and 8 are generic.
Applicant elected Species A on December 10, 2021.  The disposition of claims is now:  claims 1-14 remain pending in the application, and where claims 6-7, 13-14 withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Marler et al. (EP2896535A1, hereinafter “Marler”), cited by applicant.
Regarding claim 1, Marler discloses an impact absorbing structure (17; Figs. 1, 9, Paragraph 39) for a vehicle (Fig. 1) including a frame member (17; Figs. 1,9, Paragraph 39) formed of a resin material (Abstract, Paragraphs 1, 9), wherein the frame member includes a closed cross section portion (21,22; Fig. 9, Abstract and Paragraph 43) extending in a vehicle front-rear direction, and a rib (21d/22d or 
Regarding claim 2, Marler discloses the impact absorbing structure for the vehicle according to claim 1, wherein the frame member includes an inner frame member (22; Fig. 9), and an outer frame member (21; Fig. 9) connected to the inner frame member from an outer side in a vehicle width direction (Paragraph 40), the inner frame member and the outer frame member have an identical shape (Figure 9) to each other, and are formed to have a cross section orthogonal to the vehicle front-rear direction opened toward the outer side or an inner side in the vehicle width direction (Figure 5; Paragraph 48), and the inner frame member and the outer frame member are connected in a posture that an opening portion (space between 22A and 21A; Figs. 8-9) of the inner frame member (22; Fig. 9) and an opening portion (space between 22A and 21A; Figs. 8-9) of the outer frame member (21; Fig. 9) face each other, whereby the frame member including the closed cross sectional portion and the rib is formed.  
Regarding claim 3
Regarding claim 8, Marler discloses the impact absorbing structure for the vehicle according to claim 1, wherein the frame member is a crash can (17; Figs. 1, 9, Paragraph 39) disposed between a front side frame (16; Fig. 1, Paragraph 39) and a bumper reinforcement (20; Fig. 1, Paragraph 39) on a front portion of the vehicle.  
Regarding claim 9, Marler discloses the impact absorbing structure for the vehicle according to claim 2, wherein the frame member is a crash can (17; Figs. 1,9, Paragraph 39) disposed between a front side frame (16; Fig. 1, Paragraph 39) and a bumper reinforcement (20; Fig. 1, Paragraph 39) on a front portion of the vehicle.  
Regarding claim 10, Marler discloses the impact absorbing structure for the vehicle according to claim 3, wherein the frame member is a crash can (17; Figs. 1,9, Paragraph 39) disposed between a front side frame (16; Fig. 1, Paragraph 39) and a bumper reinforcement (20; Fig. 1, Paragraph 39) on a front portion of the vehicle.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marler in view of Larsson et al. (US200200007328, hereinafter “Larsson”) and further in view of Araki et al. (WO2015080037, hereinafter “Araki”).
Regarding claim 4, Marler discloses the impact absorbing structure for the vehicle according to claim 3, wherein each of the upper flange (21d/22d; Fig. 9, Paragraph 22) and the lower flange (21e/22e; Fig. 9, Paragraph 22) includes a flange body protruding upward or downward from an opening edge (23; 
In claim 4, Larsson teaches a fastening portion protruding upward or downward from a part of the flange body in the front-rear direction (2; Figs. 3a-3d, Paragraph 23).  
In claim 4, Araki teaches a fastening portion (34; Figs. 1, 11, and 20) having a through-hole (where 34 (rivet) goes through the flange; Figs. 5 and 14) for receiving a fastening member (34; Figs. 5 and 14) is formed in the fastening portion, and the through-hole is formed in such a way as not to span over a boundary between the flange body and the fastening portion (Figs. 1, 11, 20 show that the rivets do not span over a boundary).
For claim 4, It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the impact absorbing structure of Marler by adding a fastening portion and through hole as taught by Larsson and further in view of Araki.  Doing so, allows for an alternative method of joining the two frame members to form the flange body.
Regarding claim 5, Marler discloses the impact absorbing structure for the vehicle according to claim 4; and Larsson continues to teach wherein each of the upper flange and the lower flange includes a plurality of the fastening portions (3; Figs. 4-6, Paragraphs 23 and 27), and the plurality of the fastening portions (30; Figs. 4-6, Paragraph 27) are formed to protrude from a plurality of positions of the flange body (2; Figs.1-5, Paragraph 23) in the front-rear direction and away from one another in the front-rear direction (Fig. 1).  
Regarding claims 11-12, see analysis of claims 4-5 and 8.
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        




/J.E.H./Examiner, Art Unit 3612